Justice COATS,
dissenting.
Once again the majority deprives the voters of an opportunity to express themselves on a proposal to limit public fundraising. And once again its action is premised on some variation of the theme that public fund-raising by taxation and public fundraising by borrowing are separate subjects, unable to be considered by the voters in a single initiative. Because I can find no principled basis for treating the identical limitation on taxation and public indebtedness presented here as different subjects, I would not extend our prior reliance on this distinction to the particulars of the current proposal. I therefore respectfully dissent.
As the majority itself acknowledges, the single-subject limitation on initiatives was a direct outgrowth of, and embodies the same purposes as, the single subject limitation on legislation already found in article V, section 21 of the state constitution. See § 1-40-106.6, C.R.S. (2005). Subject to judicial review, the title board is entrusted with the obligation to ensure that popularly initiated measures contain a single subject. § 1-40-106.6(3). Although the language of the constitutional limitation itself might appear at first blush to leave the board with tremendous discretion to disapprove initiatives as exceeding that limitation, see Colo. Const, art. V, § 1(5.6), both case law and legislative history make clear that this provision must be understood as directed against two specific evils: 1) increasing voting power by combining measures that could not be carried on their individual merits, Catron v. Bd. of County Comm’rs, 18 Colo. 553, 557, 33 P. 513, 514 (1893); § l-40-106.5(l)(e)(I); and 2) surprising voters by surreptitiously including unknown and alien subjects “coiled up in the folds” of the proposal, In re Breene, 14 Colo. 401, 404, 24 P. 3, 4 (1890); § 1-40-106.5(l)(e)(II). See In re Ballot Title 2001-2002 #13, 46 P.3d 438, 440 (Colo.2002) (Rice, *244J.); In re Ballot Title 2003-2001 #32, 76 P.3d 460, 471 (Colo.2003) (Coats, J., dissenting).
The majority makes no attempt to relate its finding of multiple subjects to these purposes, and instead simply concludes that the proposal at issue in this case contains subjects that are not sufficiently “dependent upon” or “connected with” each other because a similar distinction had been made with regard to other public funding proposals in the past. Maj. op. at 239. Whatever the merits of those prior holdings, given the complexity and potential for misunderstanding of the individual proposals in those cases, it is clear (at least to me) that neither danger meaningfully threatens the current proposal. The proposed initiative in this case consists of two short paragraphs of two sentences each, and it is closely paraphrased in a single sentence, with the addition of a cross-reference to the TABOR amendment, in the title fixed by the board. Both the proposed initiative and the title expressly and clearly state that the proposal would limit the effective life of any ballot issue increasing either taxes or public indebtedness.
The proposed time limitation on the effective life of public fundraising measures applies evenhandedly to all such devices governed by TABOR, which merely amount to different methods of raising public funds for expenditure. Whether they involve taxation or incurring public indebtedness, the techniques of public fundraising covered by the proposal are not sufficiently distinguishable in the public mind to suggest either an attempt to combine disparate voting blocks in order to secure passage or to surreptitiously include certain fundraising techniques that voters would be surprised to find in combination with the others. Quite the contrary, in light of their common purpose, there is little or no reason to believe that voters who would be inclined to favor a time limitation on exceptions to TABOR would be so inclined only if it included exceptions involving either taxation or debt creation, but not both.
Even a cursory review of this court’s ballot title jurisprudence reveals an unmistakable lack of uniformity in our treatment of the single-subject requirement. Surely it cannot go unnoticed that popularly initiated measures affecting public funding have been subjected to far more exacting, and seemingly arbitrary, line-drawing than has been applied to most other initiatives. See, e.g., In re Ballot Title 1999-2000 # 200A, 992 P.2d 27 (Colo.2000) (finding no violation of single-subject requirement by initiative to adopt the “Woman’s Right-To-Know Act,” adding to the revised statutes a dozen new sections, with more than 50 paragraphs, imposing on physicians a plethora of notice-to-patient requirements and data reporting requirements, as well as civil and criminal penalties for violation). While we have disapproved funding bills of the general assembly for including multiple subjects, such harsh action has apparently been reserved for laundry lists of fees and expenditures for numerous and diverse purposes, similar to a general appropriations bill. See, e.g., In re House Bill No. 1353, 738 P.2d 371 (Colo.1987); cf. In re House Bill No. 168, 21 Colo. 47, 39 P. 1096 (1895). Even if this disparity of treatment could be characterized as an attempt to protect voters from themselves, I do not believe such paternalism finds support in the language or history of the constitutional single-subject provision.
Because I believe today’s judgment strips Colorado voters of a fundamental prerogative reserved to them by the state constitution, without protecting them in any meaningful way from either of the evils contemplated by the single-subject requirement, I would affirm the action of the title board. I therefore respectfully dissent.